Title: From Thomas Jefferson to De Vernon, 12 August 1788
From: Jefferson, Thomas
To: Vernon, M. de


          
            
              Monsieur
            
            à Paris ce 12me. Aout 1788.
          
          La derniere lettre que j’ai reçu de Monsieur Bannister le pere est du 23me. Decembre. Il m’y annonces ses craintes qu’il y aura peu de chose recouvré de Monsieur Marck. Il dit que M. Marck avoit retiré les interets des “Continental loans,” et une somme de principal beaucoup plus considerable qui lui avoit eté payé des fonds destinés au remboursement des creanciers etrangers par l’etat de Virginie: que le dividende de cette année sera d’environ 3600.₶ tournois pour vous, lequel il vous remettra le moment qu’il l’aura reçu, avec les extraits justificatifs des livres de la tresorerie. Je suis faché de vous annoncer en même tems que depuis cette epoque la santé de Monsieur Bannister le pere a eté tellement derangée qu’il a eté obligé de faire une voiage aux isles, ou il attendra son retablissement. Dans ce cas il me paroit que vous ferez bien d’envoyer une autorisation à Monsieur Jean Bannister le fils, semblable à celle que vous avez envoyé au pere, pour que les recouvrements de vos fonds ne souffrent de delai. Vous pouvez conter sur la probité et la bonne volonté du fils autant que du pere. J’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,
          
            Th: Jefferson
          
        